Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) were (IDS) submitted on 03/12/2021. The submission complies with the provisions of 37 CFR 1.97. Accordingly, the examiner considered the information disclosure statements.
Claim Objections 
Informalities
Claim(s) 19 is/are objected to because it recites, “an austenitic stainless steel with at least 10% chrome by weight and 15% nickel by weight.”  In Para [0034], the specification reiterates this limitation, however, Para [0034] further clarifies that the first material contains between 30% and 33.5% nickel by weight. Thus, as best understood in light of the specification, the claim recites that the austenitic stainless steel contains at least 15% nickel by weight.
Claim(s) 25, 27, and 29 is/are objected to because they recite, “PVD or CVD” and the Specification fails to define them.  However, in the context of the application PVD appears to be Physical Vapor Deposition and CVD appears to be Chemical Vapor Deposition.   
Claim(s) 26, 28, and 30 is/are objected to because they recite, “attrition welding” and the Specification fails to define attrition welding.  To promote compact prosecution, attrition welding will be examined broadly to mean any type of welding.   
	
35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


-Claim(s) 16 and 30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kanuf (DE202018002846).
Claim 16
Kanuf discloses:
16. (New) A relief valve (Fig. 6) for a turbocharger, the relief valve 
a valve flap (16); and 
a support element, the support element being formed by a crank arm (15) and a shaft (15b),
wherein: 
the crank arm (Para [0008] discloses that at least one of the components can also consist of a non-iron-based alloy, for example a nickel-based alloy which one of ordinary skill in the art would recognize means that the components may be made of a different materials.); and 
the shaft (Para [0008] discloses that the components may be made of a metal, particularly preferably a steel) different to the first material used for manufacturing the crank arm 

Claim 30
Kanuf discloses:
30. (New) A relief valve 
forging the valve flap (identified as product by process limitations, See MPEP § 2113); 
forging or machining the crank arm (identified as product by process limitations, See MPEP § 2113); and 
carrying out an attrition welding connecting process for the association between the crank arm (Para [0039]).

35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 17-19 and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kanuf (DE202018002846) in view of Schall et al. (EP15201335 using US 20190003020 as a translation).
Claim 17
Kanuf discloses:
17. (New) The relief valve (Para [0008]) 
Kanuf discloses all of the essential features of the claimed invention except with at least 30% nickel by weight.
However, Schall teaches with at least 30% nickel by weight (Para [0037-0056]).
Accordingly, before the effective filing date of the claimed invention, one of ordinary skill in the art would be motivated by Schall to use a nickel-based alloy with the claimed composition because the alloys advantageously are 1) sufficiently corrosion resistant when exposed to exhaust gasses at temperatures of up to about 1050° C and 2) satisfy mechanical requirements, such as strength, toughness, and tribological requirements at these high temperatures (Para [0003]).

Claim 18
Kanuf discloses:
18. (New) The relief valve (1) according to claim 17, except wherein the first material used for manufacturing the crank arm (3) contains up to 0.08% carbon by weight, 0.5% silicon by weight, up to 0.5% manganese by weight, up to 0.015% phosphorus by weight, up to 0.01% sulphur by weight, between 13.5% and 15.5% chrome by weight, between 30% and 33.5% nickel by weight, between 0.4% and 1% molybdenum by weight, between 1.6% and 2.2% aluminum by weight, and iron as residue.
However, Schall teaches wherein the first material used for manufacturing the crank arm (3) contains up to 0.08% carbon by weight (Para [0054] discloses that carbon is less than 0.1% which includes the claimed range), 0.5% silicon by weight (Para [0051]), up to 0.5% manganese by weight (Para [0049]), up to 0.015% phosphorus by weight (Schall does not disclose the use of phosphorous, however, the claim does not require phosphorous because the claimed range includes 0% by weight), up to 0.01% sulphur by weight (Schall does not disclose the use of sulphur, however, the claim does not require sulphur because the claimed range includes 0% by weight), between 13.5% and 15.5% chrome by weight (Para [0039] discloses 15-28% by weight), between 30% and 33.5% nickel by weight (Para [0038]), between 0.4% and 1% molybdenum by weight (Para [0042] discloses that Mo is between 0.5 and 4% by weight), between 1.6% and 2.2% aluminum by weight (Para [0042] discloses Al about 0.1 to about 2 % by weight), and iron as residue (Para [0044]).
Accordingly, before the effective filing date of the claimed invention, one of ordinary skill in the art would be motivated by Schall to use a nickel-based alloy with the claimed composition because the alloys advantageously are 1) sufficiently corrosion resistant when exposed to exhaust gasses at temperatures of up to about 1050° C and 2) satisfy mechanical requirements, such as strength, toughness, and tribological requirements at these high temperatures (Para [0003]).

Claim 19
Kanuf discloses:
19. (New) The relief valve (1) according to claim 16, wherein the first material used for manufacturing the crank arm (3) except is composed of an austenitic stainless steel with at least 10% chrome by weight and 15% nickel by weight.
However, Schall teaches wherein the first material used for manufacturing the crank arm (3) is composed of an austenitic stainless steel (Para [0088-0095]; Merriam-Webster defines stainless steel as an alloy of steel with chromium and sometimes another element (such as nickel or molybdenum) that is practically immune to rusting and ordinary corrosion.) with at least 10% chrome by weight (Para [0090]) and 15% nickel by weight (Para [0089]).
Accordingly, before the effective filing date of the claimed invention, one of ordinary skill in the art would be motivated by Schall to use a nickel-based alloy with the claimed composition because the alloys advantageously 1) are sufficiently corrosion resistant when exposed to exhaust gasses at temperatures of up to about 1050° C and 2) satisfy mechanical requirements, such as strength, toughness, and tribological requirements at these high temperatures (Para [0003]).

Claim 21
Kanuf discloses:
21. (New) The relief valve (1) according to claim 16, wherein the second material used for manufacturing the shaft (4) except is composed of a nickel-based material with at least 60% nickel by weight.
However, Schall teaches is composed of a nickel-based material with at least 60% nickel by weight (Para [0004]).
Accordingly, before the effective filing date of the claimed invention, one of ordinary skill in the art would be motivated by Schall to use a nickel-based alloy with the claimed composition as the second material because the alloys advantageously 1) are sufficiently corrosion resistant when exposed to exhaust gasses at temperatures of up to about 1050° C and 2) satisfy mechanical requirements, such as strength, toughness, and tribological requirements at these high temperatures (Para [0003]).

Claim 22
Kanuf discloses:
22. (New) The relief valve (1) according to claim 16, wherein the second material used for manufacturing the shaft (4) except contains between 0.04% 0.10% carbon by weight, up to 1% silicon by weight, up to 1% manganese by weight, up to 0.02% phosphorus by weight, up to 0.015% sulphur by weight, between 18% and 21% chrome by weight, at least 65% nickel by weight, between 1% and 1.8% aluminum by weight, and up to 3% iron by weight.
However, Schall teaches contains between 0.04% 0.10% carbon by weight, up to 1% silicon by weight, up to 1% manganese by weight, up to 0.02% phosphorus by weight, up to 0.015% sulphur by weight, between 18% and 21% chrome by weight, at least 65% nickel by weight, between 1% and 1.8% aluminum by weight, and up to 3% iron by weight (Para [0070] discloses the use of INCONEL 625 which is composed of the claimed material (See NPL INCONEL 625).
Accordingly, before the effective filing date of the claimed invention, one of ordinary skill in the art would be motivated by Schall to use the claimed composition because it advantageously is capable of withstanding operational temperatures of an exhaust turbine assembly. (Para [0067]).

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kanuf (DE202018002846) in view of Schall ‘245 et al. (US 20140255245).
Claim 20
Kanuf discloses:
20. (New) The relief valve except contains up to 0.15% carbon by weight, up to 0.75% silicon by weight, up to 2% manganese by weight, up to 0.045% phosphorus by weight, up to 0.03% sulphur by weight, between 24% and 26% chrome by weight, between 19% and 22% nickel by weight, and iron as residue.
However, Schall ‘245 teaches contains up to 0.15% carbon by weight (Para [0026]),  up to 0.75% silicon by weight (Para [0029]), up to 2% manganese by weight (Para [0028]), up to 0.045% phosphorus by weight (Schall does not disclose the use of phosphorous, however, the claim does not require phosphorous because the claimed range includes 0% by weight), up to 0.03% sulphur by weight (Schall does not disclose the use of sulphur, however, the claim does not require sulphur because the claimed range includes 0% by weight), between 24% and 26% chrome by weight (Para [0027]), between 19% and 22% nickel by weight (Para [0031]), and iron as residue (Para [0034]).
Accordingly, before the effective filing date of the claimed invention, one of ordinary skill in the art would be motivated by Schall ‘245 to use a nickel-based alloy with the claimed composition because the alloys advantageously are suitable particularly for components which are permanently exposed to high temperatures and high levels of friction, such as for example components for turbocharger applications due to their high high-temperature strength, good corrosion resistance, creep strength and fracture strength, and also oxidation resistance and a low wear rate even at high temperatures (Para [0035]).

Claim(s) 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kanuf (DE202018002846).
Claim 23
Kanuf discloses:
23. (New) The relief valve except wherein the valve flap 
However, at the time of the invention, Kanuf recognized that the components of a relief valve needs to be resistant to a hot exhaust gas flow from an internal combustion engine (Para [0008]). Kanuf further recognized that the relief valve components (the valve flap, crank arm, and shaft) can be made from two potential alloys, namely a steel alloy or a non-iron-based alloy, such as a nickel-based alloys (Para [0008]). Therefore, there are a finite amount of predictable solutions. Kanuf also recognized that at least one component can be made from a non-iron-based alloy in addition to the steel alloy for the other components (Para [0008]).  Therefore, it appears that one of ordinary skill could pursue the known solutions with a reasonable expectation of success. Accordingly, it would have been obvious to try for one of ordinary skill in the art looking to produce a relief valve capable of withstanding exhaust gas temperatures to select from either the steel alloy or the non-iron-based alloy to manufacture a valve flap and crank arm of the first material and that since it has been held that "a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103."KSR, 550 U.S. at 421, 82 USPQ2d at 1397. 

Claim 24
Kanuf discloses:
24. (New) The relief valve except wherein the valve flap 
However, at the time of the invention, Kanuf recognized that the components of a relief valve needs to be resistant to a hot exhaust gas flow from an internal combustion engine (Para [0008]). Kanuf further recognized that the relief valve components (the valve flap, crank arm, and shaft) can be made from two potential alloys, namely a steel alloy or a non-iron-based alloy, such as a nickel-based alloys (Para [0008]). Therefore, there are a finite amount of predictable solutions. Kanuf also recognized that at least one component can be made from a non-iron-based alloy in addition to the steel alloy for the other components (Para [0008]).  Therefore, it appears that one of ordinary skill could pursue the known solutions with a reasonable expectation of success. Accordingly, it would have been obvious to try for one of ordinary skill in the art looking to produce a relief valve capable of withstanding exhaust gas temperatures to select from either the steel alloy or the non-iron-based alloy to manufacture a valve flap and shaft of the second material and that since it has been held that "a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103."KSR, 550 U.S. at 421, 82 USPQ2d at 1397.

Claim(s) 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kanuf (DE202018002846) in view of Chinchilla et al. (The Tribological Performance Of Coated And Non-Coated Materials In High Temperature Environments).

Claim 25
Kanuf discloses:
25. (New) The relief valve except receive a ceramic coating, PVD or CVD, or a nitriding treatment or a hardening treatment.
However, Chinchilla  teaches (Table 2 discloses the use of nitriding treatment) or a hardening treatment.
Accordingly, before the effective filing date of the claimed invention, one of ordinary skill in the art would be motivated by Chinchilla  to apply a nitriding treatment because it advantageously serves as a sacrificial corrosion layer which protects the substrate material (Section 4.1.3 Corrosion).

Claim(s) 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kanuf (DE202018002846) in view of Mikami (JP7034260B2 using US 20210017900 as a translation), in further view of Okubu (US 20150231689).
Claim 26
Kanuf discloses:
26. (New) A process for manufacturing the relief valve (1) as defined in claim 16, except the process comprising the steps of: 
forging the valve flap 
forging the crank arm 
the shaft 
carrying out an attrition welding connecting process for the association between the crank arm 
First, Mikami teaches the process comprising the steps of: 
forging the valve flap (Para [0047] discloses forging the valve body which one of ordinary skill in the art would recognize as a valve flap); 
forging the crank arm (Para [0047] discloses forging the attachment plate which one of ordinary skill in the art would recognize as a crank arm)and 
carrying out an attrition welding (Para [0089]) connecting process for the association between the crank arm 
Second, Okubu teaches forging (Para [0007] teaches a forged crankshaft); 
First, before the effective filing date of the claimed invention, one of ordinary skill in the art would be motivated by Mikami to forge the valve flap and crank arm and welding the crank arm to the shaft because forging the valve flap and crank arm welding the crank arm to the shaft advantageously results in a reduction in weight and a decrease in cost (Para [0010]).
Second, before the effective filing date of the claimed invention, one of ordinary skill in the art would be motivated by Okubu to forge the shaft because forging a shaft advantageously results in a shaft that is not easily deformable, has high strength, and high stiffness (Para [0015]).

Claim(s) 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kanuf (DE202018002846) in view of Mikami (JP7034260B2 using US 20210017900 as a translation), in further view of Okubu (US 20150231689), in further view of Chinchilla et al. (The Tribological Performance Of Coated And Non-Coated Materials In High Temperature Environments).
Claim 27
Kanuf discloses:
27. (New) The process according to claim 26, except wherein the valve flap 
However, Chinchilla  teaches (Table 2 discloses the use of nitriding treatment) or a hardening treatment.
Accordingly, before the effective filing date of the claimed invention, one of ordinary skill in the art would be motivated by Chinchilla  to apply a nitriding treatment because it advantageously serves as a sacrificial corrosion layer which protects the substrate material. (Section 4.1.3 Corrosion).

Claim(s) 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kanuf (DE202018002846) in view of Mikami (JP7034260B2 using US 20210017900 as a translation), in further view of Sadamitsu (US 20190093549).
Claim 28
Kanuf discloses:
28. (New) A process for manufacturing the relief valve (1) as defined in claim 16, except the process comprising the steps of: 
forging the valve flap 
machining of crank arm 
carrying out an attrition welding connecting process for the association between the crank arm 
First, Mikami teaches the process comprising the steps of: 
forging the valve flap (Para [0047] discloses forging the valve body which one of ordinary skill in the art would recognize as a valve flap); 
carrying out an attrition welding (Para [0089]) connecting process for the association between the crank arm 
Second, Sadamitsu teaches machining of crank arm (Para [0061]); 
First, before the effective filing date of the claimed invention, one of ordinary skill in the art would be motivated by Mikami to forge the valve flap and crank arm and welding the crank arm to the shaft because forging the valve flap and crank arm welding the crank arm to the shaft advantageously results in a reduction in weight and a decrease in cost (Para [0010]).
Second, before the effective filing date of the claimed invention, one of ordinary skill in the art would be motivated by Sadamitsu machining the crank and the shaft because machining the crank arm and the shaft as separate parts advantageously results in shorter lead times, minimizes tooling requirements and  are affordable for small production volumes.

Claim(s) 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kanuf (DE202018002846) in view of Mikami (JP7034260B2 using US 20210017900 as a translation), in further view of Sadamitsu (US 20190093549) in further view of Chinchilla et al. (The Tribological Performance Of Coated And Non-Coated Materials In High Temperature Environments).

Claim 29
Kanuf discloses:
29. (New) The process according to claim 28, wherein the valve flap except receive a ceramic coating PVD or CVD, or a nitriding treatment or a hardening treatment.
However, Chinchilla  teaches (Table 2 discloses the use of nitriding treatment) or a hardening treatment.
Accordingly, before the effective filing date of the claimed invention, one of ordinary skill in the art would be motivated by Chinchilla to apply a nitriding treatment because it advantageously serves as a sacrificial corrosion layer which protects the substrate material. (Section 4.1.3 Corrosion).


Conclusion
Direct all inquiries regarding this matter to examiner EDWARD BUSHARD at (571) 272-2283 (phone) or by Fax (571) 273-5279. Normally, the examiner is available on Monday-Thursday 0730-1730. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK LAURENZI can be reached on (571) 270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWARD BUSHARD/
Examiner, Art Unit 3746